Title: From George Washington to Thomas Johnson, 5 August 1774
From: Washington, George
To: Johnson, Thomas



Sr
Williamsburg August 5th 1774

As the Resolves of all the Colonies which had come to hand in this Meeting, adopted your Appointment of Philadelphia as the Place to hold the Congress in. As the first of Sepr or thereabouts hath been fixed upon by all of them (except your Province) as a fit Time—and as this Time is now so near at hand as to render it difficult, if practicable, to change it without putting too much

to the Hazard; it was Resolved here, to abide by the General Choice of Philadelphia, tho. judged an improper Place, and to fix upon the 5th of Sepr (as the South Carolinians have done) for the Time.
These measures, or Appointments were more the Effects of a seeming Necessity, than choice; and entered into by us to prevent any Disappointment or Confusion which might arise from a Change of them; being finally agreed to after Lancaster, & the 15th of Sepr were the Time and Place first chosen.
For the Resolutions of, and proceedings, in our Meeting, I refer you to the Letter wrote by our Committee of Correspondence to that of yours. We never before had so full a Meeting of Delegates at any one Time, as upon the present Occasion. I shall not add, being a good deal hurried, but with Esteem remain Sr Yr most Obent Hube Sert

Go. Washington

